Dismissed and Memorandum Opinion filed October 20, 2005








Dismissed and Memorandum Opinion filed October 20,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00513-CR
____________
 
ROISUNA SHENNTRA WALKER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend
County, Texas
Trial Court Cause
No. 41, 559
 

 
M E M O R A N D U M   O P I N I O N
On September 14, 2005, appellant filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.